Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 10, 2015

The Court of Appeals hereby passes the following order:

A15A0912. RENE FIGUREDO v. DEBORAH FIGUREDO.

      The above-referenced appeal was docketed with this Court on January 12,
2015, and the Appellant’s brief was due to be filed on February 2, 2015. See Court
of Appeals Rule 22 (a). Not having received the Appellant’s brief or a request for an
extension to file same, pursuant to Court of Appeals Rule 23 (a), this appeal is
DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            02/10/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.